Citation Nr: 0611533	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  04-37 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1968 until July 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Augusta, Maine, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In that decision, the RO granted service connection 
for diabetes mellitus associated with herbicide exposure and 
assigned a 20 percent rating effective to the date of the 
claim, March 25, 2003.  The case was subsequently transferred 
to the Providence, Rhode Island RO.  

The Board has rephrased the issue on the title page to 
reflect that this is an initial rating claim.  See Fenderson 
v. West, 12 Vet. App. 119 (1999) (Where an appeal stems from 
an initial rating, VA must frame and consider the issue as to 
whether separate or "staged" ratings may be assigned for any 
or all of the retroactive period from the effective date of 
the grant of service connection in addition to a prospective 
rating).


FINDING OF FACT

The veteran's diabetes mellitus, type II, is treated with 
oral hypoglycemic and glyburide but does not require 
treatment with insulin and/or regulation of activities.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus, type II, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §  4.119, 
Diagnostic Code 7913 (2005). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Diabetes Mellitus, Type II

The veteran contends that he is entitled to a higher initial 
rating.  According to his statements of record, he argued 
that his diabetes mellitus has kept him from living a normal 
life.  Because of the strict diet, he goes to bed hungry.  He 
stated that controlling his sugar level is difficult because 
of the busy nature of his job as a barber.  He also stated 
that he gets the shakes which causes him to have to stop 
working until he can regulate his sugar level.  

Disability ratings are based on the average impairment of 
earning capacity resulting from the disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In its evaluation, the Board shall consider all information 
including lay and medical evidence of record.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).  The Board 
considers all the evidence of record but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

VA has defined the competency of evidence, pursuant to 38 
C.F.R. § 3.159(a), as follows: 

(1) Competent medical evidence means evidence 
provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as medical 
and scientific articles and research reports or 
analyses. 

(2) Competent lay evidence means any evidence not 
requiring that the proponent have specialized 
education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys 
matters that can be observed and described by a lay 
person.


The RO has provided an initial 20 percent evaluation for the 
veteran's diabetes mellitus under Diagnostic Code 7913.  This 
rating contemplates diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  38 C.F.R. § 4.120, Diagnostic Code 7913 (2005).  The 
next higher rating is 40 percent which is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  Id.  A 60 percent evaluation may 
be assigned for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Id.  A 100 percent 
rating is assigned where the diabetes mellitus requires more 
than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable is separately 
evaluated.  Id.  

A veteran is entitled to compensation for each separate and 
distinct manifestation attributable to the service connected 
disease or injury.  Esteban v. Brown, 6 Vet. App. 259 (1994);  
Fanning v. Brown, 4 Vet. App. 225 (1993).  However, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would over compensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding contrary to the provisions of 38 C.F.R. 
§ 4.14.  Note (1) to Diagnostic Code 7913 directs the rater 
to evaluate compensable complications of diabetes separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process. 

When the veteran was first diagnosed with diabetes in 
September 2002, his symptoms included dry mouth and frequent 
urination, and private medical records dated March 2003 noted 
that the veteran had lost weight and that he becomes shaky in 
the afternoons.  

The December 2003 VA medical examination as well as the 
medical treatment reports of record show that the veteran 
does not require insulin or regulation of his activities.  
During the VA exam, the veteran denied problems with 
ketoacidosis or hypoglycemic reactions, restriction on 
activities, visual problems, vascular or cardiac symptoms, 
bowel changes, urination changes, loss of strength, erectile 
dysfunction, and neurologic symptoms.  The examiner noted 
that the veteran was on a restricted diet and that he had 
intentionally lost twenty pounds since his diagnosis of 
diabetes.  When the veteran was first placed on medication, 
he had low blood sugar one to two times a week, but the 
examiner noted that his blood sugar has been well controlled 
for the last six months.  The veteran takes oral hypoglycemic 
and glyburide and sees his diabetic care provider every three 
to six months.  Examination of his neurologic system, eyes, 
skin, heart, abdomen, musculoskeletal system, extremities, 
and psychiatric state was unremarkable for secondary 
complications.  

Subsequent VA exams in December 2004 stated that the veteran 
had healthy eyes and no diabetic retinopathy but did reveal 
erectile dysfunction related to the veteran's diabetes 
mellitus, which was assigned a noncompensable rating.

As the veteran does not require insulin or regulation of 
activities, he does not satisfy the criteria for the next 
higher evaluation of 40 percent.  In this regard, no question 
has been presented as to which of two evaluations would more 
properly classify the severity of his diabetes mellitus.  38 
C.F.R. § 4.7 (2005).  Therefore, the preponderance of the lay 
and medical evidence establishes that the veteran does not 
meet the criteria for a higher initial rating for diabetes 
mellitus, type II.  Ortiz v. Principi,  274 F.3d 1361, 1365 
(Fed. Cir. 2001) (holding that the benefit of doubt rule does 
not apply when the preponderance of evidence is against 
claim).

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 (West 2002 & Supp. 2005);  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a)  (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  In  accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Proper notice must also ask the claimant to provide 
any evidence in his possession that pertains to the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  

The veteran's appeal originates from a February 2004 rating 
decision.  The Board acknowledges that the section 5103 
notice was sent to the veteran in September 2003 addressing 
the underlying service connection claim.  The appellant has 
the right to content-complying notice and proper subsequent 
VA process, which he has received in this case.    

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  Additionally, the 
Statement of the Case (SOC) issued by the RO, in October 
2004, contained the text of 38 C.F.R. § 3.159 as well as the 
rating criteria for Diagnostic Code 7913.  See Letter from RO 
to the veteran (Sept. 2003); Statement of the Case (SOC) 
(Oct. 2004).  There is no indication that any aspect of the 
duty to notify compliant language that may have been issued 
post-adjudicatory has prevented the veteran from providing 
evidence necessary to substantiate his claim and/or affected 
the essential fairness of the adjudication of the claim.  As 
such, VA fulfilled its notification duties.  The Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate
a claim.  38 U.S.C.A. § 5103(a) (West  2002); 38 C.F.R. § 
3.159 (2005).  In this case, the veteran's service medical 
records, VA, and private treatment records have been 
associated with the claim's file.  Moreover, the veteran was 
afforded VA examinations in connection with his claim.  There 
is no indication of any additional evidence that has not been 
made part of the record.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran. 


ORDER

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus, type II is denied. 


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


